  Case 3:20-cv-00801-JAG Document 10 Filed 10/14/20 Page 1 of 3 PageID# 72



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


NEW VIRGINIA MAJORITY EDUCATION
FUND; VIRGINIA CNIC ENGAGEMENT
TABLE; LEAGUE OF WOMEN VOTERS
OF VIRGINIA,                                       Civil Action
                                                   Case No. 3:20-CV-801
                 Plaintiffs,
                                                                 ORDER
       v.
VIRGINIA DEPARTMENT OF ELECTIONS;
VIRGINIA STATE BOARD OF
ELECTIONS; ROBERT H. BRINK, in his
official capacity as Chairman of the State
Board of Elections; JOHN O'BANNON, in his
official capacity as Vice Chair of the Board;
CHRISTOPHER PIPER, in his official
capacity as Commissioner of the Virginia
Department of Elections; and JAMILAH D.
LECRUISE, in her official capacity as
Secretary of the Board,

                 Defendants.



       The Court, having read and considered the arguments and representations of the parties,

finds as follows:

       THAT the voter registration deadline in Virginia, as established by Virginia law, was

Tuesday, October 13, see Va. Code§ 24.2-416;

       THAT on the morning of October 13, 2020, a fiber optic cable was severed that

hindered service to Virginia voter registration websites. That service was restored prior to 4:00

p.m. that day;

       THAT the outage resulted in the inability of Virginians who attempted to register

electronically to vote to accomplish their registration;
   Case 3:20-cv-00801-JAG Document 10 Filed 10/14/20 Page 2 of 3 PageID# 73



        THAT Virginia state law does not authorize the Defendants to extend the deadline

established by the Virginia Code for voter registration; and

        THAT Plaintiffs brought suit against Defendants on October 13, 2020 to request a

judicial extension of the voter registration deadline in order to accommodate Virginia citizens

who claim that their rights were violated when they were unable to register prior to the statutory

deadline.

        WHEREFORE, it is hereby ORDERED that:

        1.       Plaintiffs' MOTION FOR TEMPORARY RESTRAINING ORDER AND
                 EMERGENCY INJUNCTIVE RELIEF is GRANTED;

        2.       Defendants are directed to take all action necessary to extend the October 13,

2020 registration deadline until 11 :59 pm on Thursday, October 15, 2020;

        3.       The parties are ordered to take all action necessary to provide notice to the public

of the reopening and extension of this deadline;

        4.       Defendants are ordered to provide additional information to the public and to

voters attempting to register of alternative methods by which individuals may register to vote, in

the event of a system outage during the extension period; and*
        5.      In accordance with the terms of this Consent Decree, the Consent Parties shall each bear

their own fees, expenses, and costs incurred as of the date of this Order, with respect to all claims raised

by Plaintiffs against the Defendants.




        WHEREFORE, it is further ORDERED that this matter be, and hereby is, dismissed with

prejudice.                                                                           Isl
                                                                  John A. Gibney, Jr.
                                                                  United States Distri Judge
   Case 3:20-cv-00801-JAG Document 10 Filed 10/14/20 Page 3 of 3 PageID# 74



 SEEN AND AGREED:

OF COUNSEL:                               Isl N. Thomas Connally III
Ezra D. Rosenberg*                        N. Thomas Connally III (VSB No. 36318)
Julie M. Houk*                            Christopher T. Pickens (VSB No. 75307)
Ajay Saini*                               HOGAN LOVELLS US LLP
Ryan Snow*                                8350 Broad Street, 17th Floor
Kevin Benedicto*                          Tysons, VA 22102
Lawyers' Committee for Civil Rights Under Telephone: (703) 610-6100
Law                                       Facsimile: (703) 610-6200
1500 K Street NW, Suite 900               tom.connally@hoganlovells.com
Washington, DC 20001                      christopher. pickens@hoganlovells.com
(202) 662-8600 (tel.)
(202) 783-0857 (fax)                      Counsel for Plaintiffs New Virginia Majority
erosenberg@lawyerscommittee.org           Educational Fund, Virginia Civic Engagement
jhouk@lawyerscommittee.org                Table, and League of Women Voters of
asaini@lawyerscommittee.org               Virginia
rsnow@lawyerscommittee.org
kbenedicto@lawyerscommittee.org

Gilda Daniels*
Jorge Luis Vasquez, Jr.*
Sabrina Khan*
Sharion Scott*
Jess Unger*
Advancement Project National Office
 1220 L Street N.W., Suite 850
Washington, D.C. 20005
(202) 728-9557
gdaniels@advancementproject.org
jvasquez@advancementproject.org
skhan@advancementproject.org
sscott@advancementproject.org
junger@advancementproject.org


MARK R. HERRING
Attorney General of Virginia
By: Isl Carol L. Lewis
CAROL L. LEWIS (VSB #92362)
HEATHER HAYS LOCKERMAN (VSB #65535)
Office of the Attorney General
202 North Ninth Street
Richmond, Virginia 23219
804-692-0558 (telephone)
804-692-1647 (facsimile)
clewis@oag.state.va. us
Attorneys for Defendants
                                            3
